Citation Nr: 9901865	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-21 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The appellant served on active duty from January 1941 to June 
1945.

This matter is before the Board of Veterans Appeals (the 
Board) on appeal from a May 1996 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), that denied the veterans claim for 
special monthly compensation based on the need for regular 
aid and attendance or at the housebound rate.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that he is entitled to additional 
compensation on account of the need for regular aid and 
attendance or housebound status due to his service-connected 
disabilities.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against entitlement to special monthly 
compensation based on the need for regular aid and attendance 
or at the housebound rate.


FINDINGS OF FACT

1.  The appellant is service connected for residuals of a 
gunshot wound (GSW) with loss of use of right hand (70%); 
post traumatic stress disorder (70%); bilateral 
epidermophytosis (10%); residuals of GSW, left hand and wrist 
(0%); GSW scars, left groin (0%); and malaria (0%).

2.  The appellant has nonservice-connected disabilities, 
including being totally blind, and having diabetes, chronic 
lymphocytic leukemia, benign prostatic hypertrophy, 
degenerative joint disease of the spine and knees, which 
significantly impair his daily functioning.

3.  The appellants service-connected disabilities do not 
render him unable to care for his daily needs without the aid 
and attendance of another person.  The appellant is not 
substantially confined to his house because of service- 
connected disability or disabilities, and he does not have 
one service-connected disability rated at the 100 percent 
disability level.


CONCLUSION OF LAW

The criteria for a special monthly compensation based on the 
need for regular aid and attendance or on account of 
housebound status is not met.  38 U.S.C.A. § 1114(l) and (s), 
5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.51(c), 3.352(a) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant served on active duty from January 1941 to June 
1945.  He is service connected for residuals of a gunshot 
wound (GSW) with loss of use of right hand (70%); post 
traumatic stress disorder (70%); bilateral epidermophytosis 
(10%); residuals of GSW, left hand and wrist (0%); GSW scars, 
left groin (0%); and malaria (0%).  He has a combined 
serviceconnected evaluation of 90 percent, but a total rating 
based on individual unemployability (TRIU) has been in effect 
since October 1966.  The appellant has also been receiving 
special monthly compensation for loss of use of one hand, 
from March 1966.  

The appellant now seeks additional special monthly 
compensation based on the need for regular aid and attendance 
or on account of housebound status.  He contends, in essence, 
that because of his service-connected disabilities, he is 
helpless and is unable to protect himself from the hazards of 
daily life.  He reportedly is unable to leave home without 
the assistance of another person, and requires help with 
daily hygiene and the activities of daily living.

Initially the Board notes that special monthly compensation 
based on the need for regular aid and attendance or at the 
housebound rate is an additional monetary benefit; it does 
not provide additional medical services, such as, a home 
attendant.  Moreover, a decision on special monthly 
compensation has no effect on the medical services to which 
he is entitled because of a total rating based on 
unemployability (TRIU).  Also, we note that entitlement to a 
TRIU does not automatically establish eligibility for special 
monthly compensation based on the need for the regular aid 
and attendance of another person or at the housebound rate.

Special monthly compensation is governed by VA statute and 
regulations.  In pertinent part, 38 U.S.C.A. § 1114(l) (West 
1991) provides that if a veteran as the result of service- 
connected disability is in need of regular aid and attendance 
of another person, then additional monetary benefits are 
payable.  The criteria for determining entitlement to this 
benefit are contained in 38 C.F.R. § 3.351(c)(3) and 3.352(a) 
(1998).

A person is considered in need of regular aid and attendance 
if the person is a patient in a nursing home due to mental or 
physical incapacity, or is helpless or blind, or so nearly 
helpless or blind, as to need the aid and attendance of 
another person.  38 U.S.C.A. § 1502(b) (West 1991);38 C.F.R. 
§ 3.351 (1998).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to various factors, such as the inability to dress or 
undress, or to keep himself ordinarily clean and presentable, 
the frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid, the claimants 
inability to feed himself through loss of coordination of 
upper extremities or through extreme weakness, the inability 
to attend to the wants of nature, or incapacity (physical or 
mental) which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  However, it is not required that all 
of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352(a) (1998).

When a veteran does not qualify for regular aid and 
attendance, an increase in compensation is warranted when a 
veteran is permanently housebound by reason of service- 
connected disability or, in addition to having a single 
permanent service-connected disability rated as 100 percent 
disabling under the regular scheduler criteria, and without 
resort to individual unemployability, the veteran also has a 
separate and distinct service-connected disability, or 
disabilities, rated as 60 percent disabling and which involve 
different anatomical segments or bodily systems than that of 
the 100 percent disability.  38 U.S.C.A. §§ 1114(s), (West 
1991); 38 C.F.R. § 3.350 (i) (1998).

Review of the record reveals that the appellant was afforded 
a VA medical examination for determination of housebound 
status or need for regular aid and attendance in October 
1971.  The appellants service-connected psychiatric disorder 
was noted.  The right hand was described as paralyzed; 
the left hand and arm as okay.  The left leg was noted to 
be casted for a tibial fracture; the right leg was okay.  
No restrictions of the spine, trunk or neck were noted.  The 
only other pathology which affected the appellants ability 
to perform self-care, ambulate or travel beyond his home was 
obesity.  The examiner noted that the appellant was currently 
hospitalized; and was able to walk, with use of a cane or 
other such aid, for approximately one mile without the aid of 
another person.

In September 1985, a VA field examination was conducted at 
the appellants home.  The appellant was noted to have loss 
of use of the right arm, a left knee brace, a back brace; and 
to use a cane to assist in walking.  His diagnoses included 
diabetes; high blood pressure; and loss of vision, greater on 
left, due to broken blood vessel.  He was very limited as to 
the extent of his walking.  His wife assisted him with 
washing and dressing, and drove him to his medical 
appointments.  He had worked as a packer at a manufacturing 
plant until about 19 years earlier.  He was unable to return 
to work due to his disabilities after surgery on his arm and 
back in 1966.  

The record shows that the appellants wife died in February 
1992.  

The appellant was afforded another VA medical examination for 
determination of housebound status or need for regular aid 
and attendance in November 1995.  Chief complaint was that he 
was unable to care for himself due to paralysis of right arm 
and blindness.  The examiner described the appellant as a 
totally blind male, in a wheelchair wearing a splint on right 
forearm and wrist and accompanied by his son who currently 
cared for him.  The medical examiner found the appellant to 
be in need of daily aid and attendance due to blindness and 
multiple disabilities that prevented him from living alone.  
Specifically, he was totally blind due to retinal hemorrhages 
and thus needed guidance and assistance in bath, toileting, 
eating and all activities of daily living.  He was also 
unable to use his right arm due to atrophy with paralysis; 
and therefore needed assistance in cutting food and dressing.  
In addition, degenerative joint disease of spine and knees 
prevented him from walking and confined him to a wheelchair.  
The appellant did not leave home without assistance.  The 
examiner also noted that the appellant had chronic 
lymphocytic leukemia, benign prostatic hypertrophy, and 
pneumonia.

The Board concludes, based on the evidence of record and the 
applicable law and regulations that special monthly 
compensation is not warranted based on the need for regular 
aid and attendance or at the housebound rate, due to the 
appellants service-connected disabilities.  Of the disabling 
conditions identified during the November 1995 medical 
examination, only the right arm disability is service-
connected.  Although the appellants service-connected right 
arm disability causes him to require some assistance in 
cutting his food and dressing, the Board finds that this does 
equate to a need for regular aid and attendance as 
contemplated by 38 C.F.R. § 3.352(a) (1998).  Nor is the 
appellant substantially confined to his home because of this 
disability.  

The Board further finds that there is no evidence of record 
that any of the appellants other service-connected 
disabilities, either separately or combined, are so 
disabling, as to require the need of regular aid and 
attendance or to render him housebound.  Therefore, the Board 
concludes that while it appears from the record that the 
appellant is in need of regular aid and assistance from 
another, and unable to leave his home without assistance; 
this is due to his nonservice-connected disabilities.  
Furthermore, he does not have one service-connected 
disability rated at the 100 percent disability level.  
Consequently, the appellant is not entitled to special 
monthly compensation on account of the need for aid and 
attendance or being housebound.


ORDER

The claim for special monthly compensation based on the need 
for regular aid and attendance or at the housebound rate is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after 	(CONTINUED ON NEXT PAGE)
November 18, 1988.  Veterans Judicial Review Act, Pub. L. 
No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
which appears on the face of this decision constitutes the 
date of mailing and the copy of this decision which you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.
- 2 -
